     Case 2:20-cv-02960-SVW-MAA Document 65 Filed 05/28/21 Page 1 of 2 Page ID #:774




 1     RACHEL E. KAUFMAN (Cal. Bar No. 259353)
       KAUFMAN P.A.
 2     400 NW 26th Street
 3     Miami, FL 33127
       Telephone: (305) 469-5881
 4     rachel@kaufmanpa.com
 5     Attorney for Plaintiff and the Putative Class
 6

 7

 8
 9                          UNITED STATES DISTRICT COURT
10                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
         TERRY FABRICANT, individually                 Case No. 2:20-cv-02960-SVW-MAA
12
         and on behalf of all others similarly
13       situated,                                     STIPULATION OF DISMISSAL
14                           Plaintiff,
15
               v.
16

17       7231911 CANADA INC. D/B/A
         DIGITECH PAYMENTS,
18

19                           Defendant.
20

21           Plaintiff Terry Fabricant (“Plaintiff”) and Defendant 7231911 Canada Inc.
22
       d/b/a Digitech Payments stipulate to the dismissal of this action with prejudice as
23
       to Plaintiff’s individual claims and without prejudice as to any other member of the
24

25     putative class’s right to bring claims, with each party to bear its own attorneys’
26
       fees and costs.
27

28
 Case 2:20-cv-02960-SVW-MAA Document 65 Filed 05/28/21 Page 2 of 2 Page ID #:775




 1                                         Respectfully submitted,
 2

 3 Dated: May 28, 2021                     By: /s/ Rachel E. Kaufman
                                           Rachel E. Kaufman (Cal Bar No. 259353)
 4
                                           rachel@kaufmanpa.com
 5                                         KAUFMAN P.A.
                                           400 NW 26th Street
 6
                                           Miami, FL 33127
 7                                         Telephone: (305) 469-5881
 8
                                           Attorney for Plaintiff and the putative Class
 9

10                                         Respectfully submitted,
11

12 Dated: May 28, 2021                     By: /s/ Stephen A. Watkins
13                                         Stephen A. Watkins
                                           watkinss@cmtlaw.com
14                                         CARLSON & MESSER LLP
15                                         5901 W. Century Blvd. #1200
                                           Los Angeles, CA 90045
16                                         Telephone: (310) 242-2200
17
                                           Attorney for Defendant
18

19          ATTESTATION PURSUANT TO LOCAL RULE 5-4.3.4(2)(i)
20        Pursuant to Local Rule 5-4.3.4(2)(i), I, Rachel Kaufman, attest that all other
21 signatories listed and on whose behalf the filing is submitted concur in this filing’s

22 content and have authorized this filing.

23
                                       By: /s/ Rachel E. Kaufman
24                                         Rachel E. Kaufman
25

26

27                                            -2-
28 Stipulation of Dismissal
     Case No. 2:20-cv-02960-SVW-MAA
